ORDER
PER CURIAM.
David Perkins-Bey (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without a hearing. Movant’s convictions for first degree robbery, section 569.020, RSMo 1994, and armed criminal action, section 571.015, RSMo 1994, were affirmed on appeal in State v. Perkins, 945 S.W.2d 43 (Mo.App. E.D.1997).
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s decision is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).